Newton, J.
The defendant was charged with a second offense of operating a motor vehicle while under the influence of alcoholic liquor. Following his plea of guilty defendant was sentenced to 10 days in jail, a fine of $300, and his driver’s license was suspended for 1 year. He maintains that the sentence is excessive.
The defendant could have been charged with a third offense on this occasion. His record shows two prior convictions on the same charge and one of driving while his license was suspended. It is apparent that no abuse of discretion occurred and the judgment is affirmed.
Affirmed.